— In a divorce action, defendant husband appeals, as limited by his brief, from so much of an order of the Supreme Court, Nassau County (Vitale, J.), dated June 24, 1982, as transferred a related matrimonial action brought by defendant against the plaintiff wife in the Supreme Court, Queens County, to Nassau County, for a joint trial with the instant action, and directed that the wife’s action should be tried first. Order modified by deleting therefrom the provision which directed that the wife’s action should be tried first and substituting therefor a provision that the husband’s action is to be tried first. As so modified, order affirmed, insofar as appealed from, without costs or disbursements. Although Special Term did not abuse its discretion in transferring the Queens County action to Nassau County, the court erred in directing that the wife’s action be tried first. Under the circumstances, the husband’s action should be tried first since it was commenced first. Mollen, P. J., Damiani, Lazer and Mangano, JJ., concur.